Citation Nr: 1030595	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  08-27 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected pes planus.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected sinusitis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem. Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to February 1982 
and from August 1990 to May 1996.

This matter comes to the Board of Veterans' Appeals (Board) from 
a June 2007 rating decision by which the RO, inter alia, denied 
entitlement to increased ratings for the disabilities at issue 
herein.  By September 2009 rating decision, the RO assigned an 
increased rating of 10 percent to the service-connected 
sinusitis, which had been previously rated zero percent 
disabling.  Although each increase represents a grant of 
benefits, the United States Court of Appeals for Veterans Claims 
(Court) has held that a decision awarding a higher rating, but 
less that the maximum available benefit does not abrogate the 
pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, 
this matter continues before the Board.

In January 2010, the Veteran testified at a hearing before the 
undersigned, which was conducted at the RO.  A transcript of the 
hearing has been added to the record.


FINDINGS OF FACT

1.  The record does not reflect the presence of flat feet; 
symptoms such as bilateral foot pain are associated with 
bilateral plantar fasciitis, bilateral calcaneal spurs, and 
bilateral 1st MTP degenerative joint disease.

2.  The service-connected sinusitis is manifested by no more than 
three to six non-incapacitating episodes percent year 
characterized by headaches, pain, discharge, and crusting.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in 
excess of 10 percent for the Veteran's service-connected pes 
planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2009).

2.  The criteria for entitlement to a disability evaluation in 
excess of 10 percent for the Veteran's service-connected 
sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Code 6513 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ), in this case the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA duty to notify was satisfied by way of letters sent to 
the Veteran in November 2006 and June 2009 that fully addressed 
all three notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letters informed the Veteran of 
what evidence was required to substantiate the claims and of the 
Veteran's and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the claim 
and to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Appropriate notice was provided 
in November 2006 and June 2009.  

VA has a duty to assist the Veteran in the development of a 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the service treatment records, VA 
clinical records, and records from the Social Security 
Administration.  The Veteran was provided an opportunity to set 
forth her contentions during the hearing before the undersigned.  
The Veteran was afforded two comprehensive VA medical 
examinations with respect to each of the issues on appeal.  
Significantly, neither the Veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 4.3 (reasonable doubt to be resolved 
in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its merits, 
the preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

Increased Ratings

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for 
an increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibited 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Under VA regulations, separate disabilities arising from a single 
disease entity are to be rated separately.  38 C.F.R. § 4.25 
(2009); see also Esteban v. Brown, 6 Vet. App. 259, 261(1994).  
However, the evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2009); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a total rating based on individual unemployability (TDIU) claim 
is part of an increased rating claim when such claim is 
reasonably raised by the record.  

Flatfoot 

The Veteran's service-connected pes planus has been rated 10 
percent disabling by the RO under the provisions of Diagnostic 
Code 5276.  

Diagnostic Code 5276 provides ratings for acquired flatfoot or 
pes planus.  Mild flatfoot with symptoms relieved by built-up 
shoe or arch support is rated as noncompensably (0 percent) 
disabling.  Moderate flatfoot with weight-bearing line over or 
medial to the great toe, inward bowing of the atendo Achilles, 
pain on manipulation and use of the feet, bilateral or 
unilateral, is rated 10 percent disabling.  Severe flatfoot, with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities, is rated 20 percent 
disabling for unilateral disability, and is rated 30 percent 
disabling for bilateral disability.  Pronounced flatfoot, with 
marked pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement, and severe spasm of the tendo 
Achilles on manipulation, that is not improved by orthopedic 
shoes or appliances, is rated 30 percent disabling for unilateral 
disability, and is rated 50 percent disabling for bilateral 
disability.  38 C.F.R. § 4.71a.

The Board notes that words such as "mild," "moderate," and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2009).  
Although the word "moderate" is not defined in VA regulations, 
"moderate" is generally defined as "of average or medium quality, 
amount, scope, range, etc."  See Webster's New World Dictionary, 
Third College Edition (1988), 871.  "Severe" is generally defined 
as "of a great degree: serious."  See Webster's Ninth New 
Collegiate Dictionary (1990) 1078.

On VA examination in January 2007, the examiner noted that the 
Veteran's feet were not at all flat.  The examiner observed 
"plenty of arch" and asserted that because the Veteran did not 
have flat feet, she could not be examined for that disorder and 
that doing so would entail making "blood out of stone."  The 
diagnosis indicated that the Veteran was examined for flat feet, 
which were not found.

In July 2009, the Veteran was afforded another VA examination of 
the feet.  In the examination report, the examiner noted that 
previous examination reports indicated that the Veteran's feet 
were not flat.  The Veteran's stated symptoms included pain on 
standing, swelling, heat, redness, stiffness, fatigability, 
weakness, and lack of endurance.  The Veteran was able to stand 
for 15 to 30 minutes and walk one to three miles.  She used 
orthotic inserts in her shoes but did not have them with her 
during the examination.  Objectively, the examiner noted no 
evidence of painful motion, swelling, instability, or abnormal 
weight bearing.  There was, however, evidence of weakness and 
tenderness.  There was no forefoot or midfoot malalignment and no 
pronation.  An arches were present on weight bearing.  There was 
no pain on manipulation.  There was no deformity of either foot.  
X-ray studies revealed calcaneal spurs of the feet.  The examiner 
diagnosed plantar fasciitis bilaterally with bilateral calcaneal 
spurs and early 1st metatarsophalangeal (MTP) joint degenerative 
joint disease bilaterally.  The examiner noted that the Veteran's 
bilateral foot disability had a significant impact upon her 
occupational pursuits due to decreased mobility and pain.  As 
such, she was assigned different duties.  She reported tardiness 
and absenteeism.  It was further indicated that she currently 
worked full time as a medical clerk and that she had loss less 
than one week of time from work due to cramps in the feet and 
ankles.  

At her January 2010 hearing, the Veteran testified regarding 
cramps in the legs and ankles.  As well, she also gave testimony 
regarding possible cold injuries to the feet in service.

The evidence reflects unpleasant and at least somewhat 
debilitating bilateral foot symptomatology.  These symptoms, 
however, are not associated with flat feet, as evidence of flat 
feet was not found on any VA examination in recent times.  The 
Board is of the opinion that no further compensation is warranted 
for the Veteran's service-connected pes planus, as symptoms of 
that disorder are not present.  Regarding the Veteran's feet, she 
currently suffers from bilateral plantar fasciitis, bilateral 
calcaneal spurs, and early bilateral 1st MTP joint degenerative 
joint disease.  Her reported symptomatology is apparently 
associated with the extant disabilities of the feet as opposed to 
the pes planus for which service connection is in effect.  
Because no symptoms of flat feet are present, an evaluation in 
excess of 10 percent for the service-connected flat feet is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

The Board notes that even if the currently identified 
disabilities of the feet were service connected, an evaluation in 
excess of 10 percent would not be warranted because the relevant 
evidence does not reflect a severe disability picture.  Indeed, 
the Veteran is ambulatory, manages to work, and apparently has no 
need for consistent use of orthotics.  Moreover, the 2007 and 
2009 VA examination reports do not indicate the objective 
presence of marked deformity, pain on manipulation, swelling on 
use, and characteristic callosities.  Under such circumstances, 
whatever the precise nature of the bilateral foot disability, it 
is clear that the criteria for an evaluation in excess of 10 
under Diagnostic Code 5276 are not met at any time during the 
appellate period.  Id; Hart, supra.

When evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 (2009) allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 (2009) 
provides that consideration also be given to weakened movement, 
excess fatigability and incoordination.  No further compensation 
is warranted under the foregoing provisions because the weakness 
and other foot symptoms described by the Veteran are not 
attributable to the disability for which she is in receipt of 
service connection.  In any event, there is no objective evidence 
of the foregoing disability manifestations.  Presumably the 
serious foot symptoms of which the Veteran has complained would 
have been objectively apparent to the VA examiners who reviewed 
her bilateral foot disability.

The Board finds that a claim for a TDIU is not raised by the 
record.  Specifically, the evidence of record fails to show that 
the Veteran is unemployable.  Therefore, the Board finds that no 
further consideration of a TDIU is warranted.  Rice, supra.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

In this case, an extraschedular rating need not be considered.  
With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
flatfoot is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's bilateral foot 
disability with the established criteria found in the rating 
schedule for pes planus shows that the rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  For 
this reason, the disability picture is contemplated by the Rating 
Schedule, and the assigned schedular rating is, therefore 
adequate.  The Board therefore has determined that referral of 
this case for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

The Board has considered the provisions of 38 U.S.C.A. § 5107(b), 
but there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise warrant 
a favorable decision.

Sinusitis

The Veteran's service-connected sinusitis has been rated 10 
percent disabling by the RO under the provisions of Diagnostic 
Code 6513.  38 C.F.R. § 4.97.

Diagnostic Codes 6510 (pansinusitis), 6511 (ethmoid sinusitis), 
6512 (frontal sinusitis), 6513 (maxillary sinusitis ), and 6514 
(sphenoid sinusitis) are to be rated under the General Rating 
Formula for Sinusitis.

The General Rating Formula for sinusitis provides a 
noncompensable rating for sinusitis that is detected by X-ray 
only.  A 10 percent rating is assigned for one or two 
incapacitating episodes per year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic treatment, or; three to 
six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 30 percent rating is assigned for three or more 
incapacitating episodes per year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic treatment, or; more than 
six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent rating is assigned following radical 
surgery with chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.

A Note to the General Rating Formula for Sinusitis provides that 
an incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  38 C.F.R. § 4.97.

On January 2007 VA examination of the sinuses, the Veteran 
reported increased nasal congestion, itch eyes, postnasal drip, 
exacerbation of seasonal allergies, and shortness of breath.  To 
alleviate symptoms, the Veteran used a steroidal nasal spray, 
antrihistemines, and decongestants.  She used antibiotics with 
infections.  The Veteran reported between two and three nasal 
infections a year that were treated with antibiotics, which she 
took for a duration of one to two weeks.  The Veteran complained 
of headaches once or twice a week.  On objective examination, the 
examiner noted a 30 to 40 percent nasal obstruction bilaterally, 
no polyps, slight erythema, crusting, and tenderness in the 
maxillary area.  The examiner diagnosed chronic sinusitis.

In August 2009, the Veteran was afforded another VA examination 
of the sinuses.  In the examination report, the examiner noted 
that the Veteran was receiving outpatient VA treatment for 
sinusitis and that a March 2009 magnetic resonance imaging 
reflected sinusitis as well as a mild septal deviation to the 
right.  The Veteran recounted that she was often absent from work 
due to symptoms related to her service-connected sinusitis.  The 
Veteran indicated that although she received antibiotics for 
sinus infections, she did not recall the duration of such 
treatment.  The examiner noted that a review of the file failed 
to reflect four or more weeks of antibiotic treatment.  The 
examiner also indicated that a review of the record failed to 
reveal any incapacitating episodes.  The Veteran denied any nasal 
surgeries but complained of crusting, difficulty breathing 
through the nose, congestion, discharge, postnasal drip, 
sneezing, sinus pain, and "severe" headaches.  The examiner 
observed that adenoid hypertrophy could be contributing to 
symptoms of congestion.  The examiner diagnosed chronic 
sinusitis, allergic rhinitis, and right septal deviation.  The 
examiner commented as to the Veteran's assertions regarding being 
unable to perform her occupational duties due to the service-
connected sinusitis.  He indicated that he did not believe these 
reported episodes of alleged exacerbations required bed rest, and 
he opined that treatment by a physician was not necessarily 
required with each episode.  

At her January 2010 hearing, the Veteran testified that she often 
missed work due to sinus-related symptomatology and that she had 
been accused of abusing sick leave.  Her sinus disability, 
according to the Veteran, caused sleeping difficulties, 
headaches, discharge, coughing, and frequent illness in the 
winter.  The Veteran essentially stated that she was unable to 
work for one whole week approximately four times a year.  She 
stated that she would take more time off due to debilitating 
sinus symptomatology but that she feared losing her job.  

Applying the foregoing facts to the applicable regulation, an 
evaluation in excess of 10 percent for the Veteran's chronic 
sinusitis is not warranted because the criteria for a 30 percent 
evaluation are not met.  38 C.F.R. § 4.97, Diagnostic Code 6513.  
The record does not show at least three annual incapacitating 
episodes requiring prolonged (four to six weeks) antibiotic 
treatment.  As well, there is no evidence of six or more non 
incapacitating episodes of sinusitis a year with symptoms such as 
headaches, pain, discharge, and crusting.  Indeed, the Veteran 
described seasonal exacerbations, and the episodes she described 
at her hearing occurred approximately four times a year.  Because 
the criteria for a 30 percent evaluation for sinusitis are not 
met at any time, an evaluation in excess of 30 percent is denied.  
Id.; Hart, supra.

The Board notes that the evidence reflects that the Veteran's 
sinusitis entails headaches.  Headaches, in this instance, do not 
constitute a separate and distinct manifestation that is ratable 
under a differing code, as headaches constitute an integral 
criterion in the evaluation of sinus disabilities.  Indeed, 
headaches are an element of the 10 percent rating currently 
assigned under Diagnostic Code 6513.  As such, a separation 
rating for headaches would constitute prohibited pyramiding.  See 
38 C.F.R. § 4.14; Esteban, supra; Fanning, supra.

The Board finds that a claim for a TDIU is not raised by the 
record.  Specifically, the evidence of record fails to show that 
the Veteran is unemployable.  Therefore, the Board finds that no 
further consideration of a TDIU is warranted.  Rice, supra.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  Fisher, 4 Vet. App. at 60.

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  Fanning, 4 Vet. App. at 229.

Under Thun, there is a three-step inquiry for determining whether 
a veteran is entitled to an extraschedular rating.  First, the 
Board must first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a veteran's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
veteran's disability picture requires the assignment of an 
extraschedular rating.

In this case, an extraschedular rating would be inappropriate.  
With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
sinusitis is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's sinusitis with the 
established criteria found in the rating schedule for that 
condition shows that the rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  For this reason, 
the disability picture is contemplated by the Rating Schedule, 
and the assigned schedular rating is, therefore adequate.  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.


ORDER

An evaluation in excess of 10 percent for service-connected flat 
feet is denied.

An evaluation in excess of 10 percent for service-connected 
sinusitis is denied.



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


